IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00409-CR

ADAM LAMAR BROOKS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                     From the County Court at Law No. 1
                            Brazos County, Texas
                     Trial Court No. 11-01734-CRM-CCL1


                                      ORDER


      This appeal was abated to the trial court to make findings of fact and conclusions

of law regarding whether Brooks’ statements were voluntary. Those findings and

conclusions have been made and filed with this Court.

      Accordingly, this appeal is reinstated.




                                  PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal reinstated
Order issued and filed May 28, 2015




Brooks v. State                       Page 2